UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6071



PATRICK BOVEA TAYLOR, SR.,

                                              Plaintiff - Appellant,

          versus


MS. DEAN, Correction Officer; BENRY SMITH;
RONALD GREEN; JESSE COAL; DONTAY TAYLOR;
RONALD CLARK,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-00-1476-AM)


Submitted:   May 31, 2001                     Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Bovea Taylor, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrick Bovea Taylor, Sr., appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint. We have reviewed the record and the district court’s opin-

ion and find no reversible error.   Accordingly, we affirm on the

reasoning of the district court. Taylor v. Dean, No. CA-00-1476-AM

(E.D. Va. filed Dec. 6, 2000; entered Dec. 7, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2